208 N.J. Super. 342 (1986)
506 A.2d 13
STATE OF NEW JERSEY, DEPARTMENT OF ENVIRONMENTAL PROTECTION, PLAINTIFF-APPELLANT,
v.
MIDDLESEX COUNTY BOARD OF CHOSEN FREEHOLDERS, SOMERSET COUNTY BOARD OF CHOSEN FREEHOLDERS, UNION COUNTY BOARD OF CHOSEN FREEHOLDERS, MONMOUTH COUNTY BOARD OF CHOSEN FREEHOLDERS, AND HUDSON COUNTY BOARD OF CHOSEN FREEHOLDERS, DEFENDANTS, AND MERCER COUNTY BOARD OF CHOSEN FREEHOLDERS AND HUNTERDON COUNTY BOARD OF CHOSEN FREEHOLDERS, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued January 7, 1986.
Decided February 25, 1986.
Before Judges MICHELS, DEIGHAN and STERN.
Deborah T. Poritz, Deputy Attorney General, argued the cause for appellant (Irwin I. Kimmelman, Attorney General of New Jersey, attorney; Deborah T. Poritz, of counsel; Paul H. Schneider, Deputy Attorney General, on the brief).
*343 Nathan M. Edelstein argued the cause for respondent Mercer County Board of Chosen Freeholders (Edelstein & Bernstein, attorneys; Nathan M. Edelstein, of counsel and on the brief).
Gaetano M. DeSapio, Hunterdon County counsel, argued the cause for respondent Hunterdon County Board of Chosen Freeholders (Gaetano M. DeSapio, attorney; Daniel R. Hendi, Deputy County Counsel, on the brief).
PER CURIAM.
The summary judgment and partial summary judgment of the Chancery Division entered in this matter are affirmed substantially for the reasons expressed by Judge Skillman in his written opinion of June 12, 1985, reported in State of New Jersey, Department of Environmental Protection v. Middlesex County Board of Chosen Freeholders, et al., 206 N.J. Super. 414 (Ch.Div. 1985).
Affirmed.